On Petition for a Rehearing.
Franklin, C.
— Appellant, in his petition for a rehearing, insists that the fifth specification of error was not, in the ■original opinion, considered by the court. In this he is mistaken. The motions all had reference to the costs, and were considered together, though the others were specifically discussed. In the opinion this assignment is specifically decided ■against appellant, for the general reason that “ The other petitioners do not appear to have been parties in the circuit court, and have not been-made parties in this court.” We think this is sufficiently explicit. This court could not reverse a judgment of the court below and direct and instruct it to ■enter up a judgment against persons who are not parties to the case in this court.
Per Curiam. — The petition for a rehearing is overruled, .at the costs of appellant.